Appellant challenges the statement in our original opinion which in effect held that the filing of an application for suspended sentence put in issue accused's general reputation as a law abiding citizen, and authorized the State to present evidence thereon unless such application was withdrawn. In addition to authorities cited originally see Shirley v. State, 93 Tex.Crim. Rep., 248 S.W. 692; Turner v. State,109 Tex. Crim. 301, 4 S.W.2d 58; Whitlock v. State,123 Tex. Crim. 279; 58 S.W.2d 109; also Note 4, page 164, Vernon's Ann. Texas C. C. P., Vol. 3, under Art. 778, C. C. P.
Appellant also urges that the corroborating evidence of the accomplice witness Holloman does not meet the requirements of the law. Holloman made out a complete case, and after a re-examination of the corroborating evidence we fail to discover wherein it falls short of tending to connect appellant with the burglary.
The motion for rehearing is overruled.
Overruled.